Name: 2010/278/: Council Decision of 10Ã May 2010 appointing one German member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-05-19

 19.5.2010 EN Official Journal of the European Union L 123/3 COUNCIL DECISION of 10 May 2010 appointing one German member of the European Economic and Social Committee (2010/278/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to Decision 2006/524/EC, Euratom (1), Having regard to the proposal of the German Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has become vacant following the end of the term of office of Mr Wilfried WOLLER, HAS DECIDED AS FOLLOWS: Article 1 Mr Egbert BIERMANN, Hauptvorstand IG BCE (Main Executive Board of the Industrial Union of Mining, Chemical and Energy Workers), is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 10 May 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 207, 28.7.2006, p. 30.